              Case 4:20-cv-04012-KAW Document 48 Filed 05/13/21 Page 1 of 3




 1   SARAH WILLIAMS
     Trial Attorney
 2   Consumer Protection Branch
     U.S. Department of Justice, Civil Division
 3   PO Box 386
     Washington, DC 20044-0386
 4   Telephone: 202-616-4269
     Fax: 202-514-8742
 5   sarah.williams@usdoj.gov

 6   Counsel for Defendants
 7

 8                                UNITED STATES DISTRICT COURT FOR THE

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                           OAKLAND DIVISION
11
     AFRICAN AMERICAN TOBACCO CONTROL
12   LEADERSHIP COUNCIL, ACTION ON                         Case No. 4:20-cv-4012-KAW
     SMOKING AND HEALTH, AMERICAN
13
     MEDICAL ASSOCIATION, AND NATIONAL
14   MEDICAL ASSOCIATION,

15                  Plaintiffs,
                                                           STIPULATION TO EXTEND DEADLINES
16           v.
17   U.S. DEPARTMENT OF HEALTH AND
     HUMAN SERVICE, XAVIER BECERRA, in his
18   official capacity as Secretary of the U.S.
19   Department of Health and Human Services; U.S.
     FOOD AND DRUG ADMINISTRATION; JANET
20   WOODCOCK, in her official capacity as Acting
     Commissioner of the U.S. Food and Drug
21   Administration; 1 CENTER FOR TOBACCO
     PRODUCTS; MITCH ZELLER in his official
22   capacity as the Center for Tobacco Products,
23   Director.

24                  Defendants.

25

26         1 Secretary Becerra and Acting Commissioner Woodcock have been automatically substituted as

27 parties in this action by operation of Fed. R. Civ. P. 25(d), as successors to the originally named public
   officers in this lawsuit.
28 STIPULATION TO EXTEND DEADLINES
   Case No. 4:20-cv-4012-KAW
                                                         1
              Case 4:20-cv-04012-KAW Document 48 Filed 05/13/21 Page 2 of 3




 1          Pursuant to Rule 6(b)(1)(A) and Local Rule 6-2, the parties request an extension of deadlines for

 2 Plaintiffs to file an unopposed motion to amend or supplement the complaint on or before May 21, 2021,

 3 and for Defendants to respond to the operative complaint by June 9, 2021.

 4          The Court previously granted a stipulated extension of all litigation deadlines until after April 29,

 5 2021, to provide sufficient time for FDA to respond to Plaintiffs’ citizen petition. See Dkt. 44 (extending

 6 until April 29, 2021); see also Dkt. 40 (granting a first extension of the same deadlines). 2 On April 29,

 7 2021, FDA responded to Plaintiffs’ citizen petition.

 8          In light of FDA’s citizen petition response, Plaintiffs may move to file another amended

 9 complaint, which Defendants will not oppose. The parties have agreed that Plaintiffs should have until
10 May 21, 2021 to file an unopposed motion to amend or supplement the complaint and that Defendants

11 should have until June 9, 2021 to respond to the operative complaint in this case.

12          This extension will not affect the Court’s deadlines for a joint status report on May 18, 2021 and
13 a case management conference on May 25, 2021.

14

15                                                    Respectfully submitted,
16 Dated: May 13, 2021
                                                      s/ Christopher K. Leung
17                                                    Pollock Cohen LLP
                                                      60 Broad Street, 24th Floor
18                                                    New York, NY 10004
                                                      Telephone: (212) 337-5361
19                                                    Fax: (347) 696-1227
                                                      Chris@PollockCohen.com
20
                                                      Counsel for Plaintiffs
21

22
                                                      BRIAN M. BOYNTON
23                                                    Acting Assistant Attorney General

24                                                    ARUN G. RAO
                                                      Deputy Assistant Attorney General
25

26
            2 The Court also previously granted an extension for Defendants’ Reply in Support of Its’
27
     Motion to Dismiss, Dkt. 29.
28 STIPULATION TO EXTEND DEADLINES
   Case No. 4:20-cv-4012-KAW
                                                          2
           Case 4:20-cv-04012-KAW Document 48 Filed 05/13/21 Page 3 of 3




1                                        GUSTAV W. EYLER
                                         Acting Director
2
                                         HILARY K. PERKINS
3                                        Assistant Director

4
                                             /s/ Sarah Williams
5                                        SARAH WILLIAMS
                                         Trial Attorney
6                                        Consumer Protection Branch
                                         U.S. Department of Justice, Civil Division
7                                        P.O. Box 386
                                         Washington, D.C. 20044-0386
8                                        Telephone: 202-616-4269
                                         Fax: 202-514-8742
9                                        sarah.williams@usdoj.gov
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 STIPULATION TO EXTEND DEADLINES
   Case No. 4:20-cv-4012-KAW
                                            3
